DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1-4, 7-13, 15 and 17-20 is withdrawn in view of the newly discovered reference(s) to Iwami.  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 1 is objected to because of the following informalities: “generating at least one digital image of a drug portion of a drug type” should be “generating at least one digital image of a drug portion of [[a]] the drug type”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami (U.S. Patent Application Publication No. 2021/0015711 A1), hereinafter (“Iwami”), further in view of Cerello et al., (U.S. Patent Application Publication No. 2014/0222444 A1), hereinafter (“Cerello”).
Regarding Claim 1, Iwami discloses a method for measuring and verifying drug portions (medicine identifying system; Abstract), comprising: 
a) compiling characteristic key data of a drug type with a (a master image management table MT is recorded in the server computer 70 in addition to the above database DB. The master image management table MT records information regarding the latest master image registered in the database DB, and records the type of medicine, registration time, characteristic information, and imaging position for each of the master images, as illustrated in FIG. 8; 0111), comprising:
(capturing, by an image capturing unit, an image of a verification target medicine packed in a packaging material having light transmissivity; 0021);
transferring the generated digital image to a control unit of the measuring device (processing device 12 having a function of performing dispensing inspection based on the image captured by the device main body 11; 0054); and
compiling the characteristic key data for the drug type by the control unit of the measuring device using known (Regarding the information recorded in the master image management table MT, the type of medicine is information indicating the type of medicine appearing in the master image. The registration time is information indicating the registration time or the latest update time for the master image. Characteristic information is the characteristic information of the packaging bag 1 appearing in the master image, more specifically refers to information indicating the light transmittance measured by the measurement unit 19 of the medicine verification device 10 in the past regarding the packaging bag 1 packing the medicine appearing in the master image; 0112);
b) storing the characteristic key data of the drug type in a storage device (The master image management table MT records information regarding the latest master image registered in the database DB, and records the type of medicine, registration time, characteristic information, and imaging position for each of the master images, as illustrated in FIG. 8; 0111);
c) retrieving characteristic key data from or transmitting characteristic key data to a verification device (the optical characteristic determination unit 30 accesses the master image management table MT stored in the server computer 70, at a timing when the verification unit 25 reads the master image; 0142); and
d) compiling individual key data for a drug portion to be verified using a (an image capturing step S016; 0153) and comparing with characteristic key data (a verification flow S022 in the basis operation constitute the medicine verification method of the present invention; 0153), comprising:
generating at least one digital image of a drug portion to be verified with a (an image capturing step S016; 0153 and Fig. 11);
transferring the generated digital image of the drug portion to be verified to a control unit of the verification device (The captured image is transmitted to the image acquisition unit 23 of the processing device 12 as needed (S019); 0161 and Fig. 11);
determining individual key data for the drug portion to be verified by the control unit of the verification device based on known calibration parameters of the camera of the verification device and the digital image (The verification unit 25 performs the above-described verification with the medicine packaged in each of the packaging bags 1 in the continuous packaging bag 3 as a verification target. After completion of all verifications, the verification unit 25 displays character information indicating the result (verification result) on a display (S024); 0169); and
comparing, by the control unit of the verification device, the individual key data with characteristic key data of the corresponding drug type and, based on the results of the comparison, verifying or rejecting the drug portion (Thereafter, in a case where the verification unit 25 verifies that the type of the medicine packaged in the packaging bag 1 of the continuous packaging bag 3 matches the type of the medicine appearing in the master image and where the light transmittance of the packaging bag 1 indicated by the characteristic information acquired by the characteristic information acquisition unit 28 exceeds a threshold, the update processing unit 29 executes the update processing (S025); 0169-71 and Fig. 11),
wherein drug portions to be measured and verified are disposed in one or more blister bags (a plurality of types of medicines are packaged in the packaging bag 1; 0141 and 150),
wherein individual key data relating to the shape of the drug portions are reproduced by visually depicting the shape of the drug portions located in the one or more blister bags (After performing the medicine presence region specifying step S001, the verification unit 25 extracts a pixel group corresponding to the medicine presence region from among the pixel group forming the preprocessed image (S002). As illustrated in FIG. 10, the extracted pixel group forms a rectangle (rectangular region denoted by reference symbol X in FIG. 10) surrounding the medicine presence region. Hereinafter, the extracted pixel group is referred to as a “medicine extraction image X”. In a case where a plurality of medicine presence regions are specified in the medicine presence region specifying step S001, the medicine extraction image X is specified for each of medicine presence regions; 0137 and Fig. 10),
wherein during compilation the characteristic key data receive a time stamp (The master image management table MT records information regarding the latest master image registered in the database DB, and records the type of medicine, registration time, characteristic information, and imaging position for each of the master images, as illustrated in FIG. 8; 0111 and Fig. 8) and prior to the comparison of the characteristic key data with the individual key data of the drug portion to be verified, the verification device verifies the time stamp of the characteristic key data associated with the individual key data, and retrieves from the storage device and updates the characteristic key data, when a predetermined time difference is exceeded (Thereafter, in a case where the verification unit 25 verifies that the type of the medicine packaged in the packaging bag 1 of the continuous packaging bag 3 matches the type of the medicine appearing in the master image and where the light transmittance of the packaging bag 1 indicated by the characteristic information acquired by the characteristic information acquisition unit 28 exceeds a threshold [i.e., a predetermined time difference], the update processing unit 29 executes the update processing (S025). By executing the update processing, the master image as an update target among the master images stored in the server computer 70 is to be updated to a captured image of the verification target medicine (more precisely, the medicine extraction image X) verified by the verification unit 25 to match the type of medicine appearing in the master image; 0171).
However, Iwami does not disclose a calibrated camera of a measuring device and a calibrated camera of the verification device. 
In a similar field, Cerello suggests a calibrated camera of a measuring device and a calibrated camera of the verification device (there is verifying compliance of images performed by scanners with standards required, and tested upfront through calibration of the devices through phantoms.  When applied to an imaging-based clinical trial (iCLT), the enlisting of recruiting clinical trial sites and their qualification can be implemented by a core laboratory with a Web-based procedure that makes use of imaging scanner calibration data, for example, such as generated by an imaging phantom designed in order to simplify the procedure from the point of view of clinical trial sites and a test subject; 0047).
Therefore, it would have been obvious at the time the invention was filed to incorporate the medicine verification system and method as taught by Iwami with the calibration of all system devices as suggested by Cerello. The motivation would be so the level of imaging quality control can be substantially increased, non-compliance can be immediately identified and sites can be requested to take action according to the non-compliance rules. Cerello at 0047.
Regarding claim 2, Iwami, further in view of Cerello, hereinafter (“Iwami-Cerello”), suggest all the limitations and motivation of claim 1, as discussed above. Cerello also suggests wherein the characteristic key data are stored via a communication link in a storage device configured as a cloud storage on the internet (The computer system 130 can include at web server computer 131, at least one processor 133, and data store or memory 135. Devices 101 (e.g., 101A, 101B, 101C, 101D) are devices equipped with an Internet browser, which clinical trial investigators, administrators, sponsors, submitters, reviewers, and/or other authorized participants can use to communicate with the computer system 130 via the communications network 125 for data exchange; 0049, 52 and Fig. 1).
Regarding claim 7, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. Iwami also suggests wherein the verification of a compilation of multiple drug portions comprises having the control unit of the verification device verify the characteristic key data associated with the drug portions for all drug portions of the compilation (the medicines for one dose are packaged in each of the plurality of packaging bags 1; 0045 and Fig. 2 and Specifically, inspection of whether the type and the number (more precisely, the number of each of types) of the medicines contained in each of the packaging bags 1 in the continuous packaging bag 3 is as specified in the prescription is performed; 0049).
Regarding claim 15, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. Iwami also suggests wherein a plurality of blister bags are joined together in a blister tube, and wherein the blister tube is moved from a first roll to a second roll past the measuring camera (Figs. 3 and 4).
Regarding claim 19, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. Cerello also suggests a non-transitory computer-readable medium comprising instructions stored therein (one non-transitory computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed by at least one processor, performs a method described herein; 0138). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 19.
Regarding claim 20, Iwami-Cerello suggest all the limitations and motivation of claims 1 and 19, as discussed above. Therefore, the supporting rationale and motivation of the rejection to claims 1 and 19 applies equally as well to those elements of claim 20.  

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami-Cerello, and further in view of Nagaraju et al., (U.S. Patent Application Publication No. 2020/0082086 A1), hereinafter (“Nagaraju”).
Regarding claim 3, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. However, Iwami-Cerello do not explicitly disclose wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are retrieved by the verification device only if the authentication code is valid. 
Nagaraju suggests wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are retrieved by the verification device only if the authentication code is valid (client network device 32 comprises authentication verification module 66 left and described above), the client network device 32 transmits an authentication request to the authentication server a front such as medication server 28 described above)… device 32 sends both attributes of the software image and its data, including the cryptographic hash received from the organization, to the authentication server; 0056).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as suggested by Iwami-Cerello, with the authentication verification as suggested by Nagaraju. The motivation would be so the client network device is to not download the candidate software image in response to the candidate cryptographic hash not matching the authentic cryptographic hash. Nagaraju at Abstract.
Regarding claim 4, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. Nagaraju suggests wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are transmitted to the verification device only if the authentication code is valid (client network device 32 comprises authentication verification module 66 left and described above), the client network device 32 transmits an authentication request to the authentication server a front such as medication server 28 described above); 0056).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as suggested by Iwami-Cerello, with the authentication verification as suggested by Nagaraju. The motivation would be so the client network device is to not download the candidate software image in response to the candidate cryptographic hash not matching the authentic cryptographic hash. Nagaraju at Abstract.
Regarding claim 11, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. Nagaraju suggests wherein the storage device is temporarily connected to the verification device for a data transfer (The cryptographic hash is used to verify the authenticity of the download request prior to downloading the software image/executable file; 0013, hence only connected after verification thus temporary).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as suggested by Iwami-Cerello, with the authentication verification as suggested by Nagaraju. The motivation would be so the client network device is to not download the candidate software image in response to the candidate cryptographic hash not matching the authentic cryptographic hash. Nagaraju at Abstract.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami-Cerello, and further in view of Osheroff, (U.S. Patent No. 8,712,163 B1), hereinafter (“Osheroff”).
Regarding claim 8, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. However, Iwami-Cerello do not explicitly disclose wherein the calibration parameters of the cameras of the measuring and verification device are generated in that digital images of a multiplicity of calibration objects are generated with the cameras and compared with key data for the calibration objects in order to generate the calibration parameters.
Osheroff suggests wherein the calibration parameters of the cameras of the measuring and verification device are generated in that digital images of a multiplicity of calibration objects are generated with the cameras and compared with key data for the calibration objects in order to generate the calibration parameters (the image map and contrast shifts from step 152 are used to detect an image frame, frame reference objects, and element objects.  Element objects include pill sides and features within the area of a pill side.  In step 156, background and background objects are detected.  Optionally, background and background objects are sent to drift calculation module 218.  In step 158, the image frame is isolated from the data and analyzed for the presence of calibration objects, diagnostic objects, and programming objects; col. 10, lns. 6-16).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as taught by Iwami-Cerello, with the drift calculation for calibration as suggested by Osheroff. The motivation would be to isolate data to determine calibration objects, diagnostic objects and programming objects. Osheroff at col. 10, lns. 6-16.
Regarding claim 9, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. However, Iwami-Cerello do not explicitly disclose wherein the characteristic key data is stored immediately after compilation.
Osheroff suggests wherein the characteristic key data is stored immediately after compilation (If the imprint or marking matches a vendor ID value, it is labeled a reference object in step 366 and stored in a bin for further analysis; col. 28, lns. 46-48).
Regarding claim 10, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. However, Iwami-Cerello do not explicitly disclose wherein the characteristic key data is stored after all selected drug types have been processed.
Osheroff suggests wherein the characteristic key data is stored after all selected drug types have been processed  (If the imprint or marking matches a vendor ID value, it is labeled a reference object in step 366 and stored in a bin for further analysis; col. 28, lns. 46-48).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwami-Cerello and further in view of Braun (U.S. Patent Application Publication No. 2015/0066205 A1), hereinafter (“Braun”), as cited by applicant’s IDS.
Regarding claim 12, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. However, Iwami-Cerello do not explicitly disclose wherein the drug portion is positively verified if deviations between the individual key data and the characteristic key data do not exceed specific predetermined threshold values.
Braun suggests wherein the drug portion is positively verified if deviations between the individual key data and the characteristic key data do not exceed specific predetermined threshold values (to improve the rate at which medications are properly verified, medication unit doses may be required to match the identified medication above a threshold level may be considered a "match."; 0046).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as taught by Iwami-Cerello, with the drug thresholds as suggested by Braun. The motivation would be to improve the rate at which medications are properly verified. Braun at 0046.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami-Cerello, and further in view of  Lang et al., (U.S. Patent Application Publication No. 2011/0110572 A1), hereinafter (“Lang”).
Regarding claim 13, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. However, Iwami-Cerello do not explicitly disclose wherein the camera of the measuring device during use is positioned at the same distance from a support table as the camera was positioned during calibration.
Lang suggests wherein the camera of the measuring device during use is positioned at the same distance from a support table as the camera was positioned during calibration (potential inconsistencies in image resolution, context and scale may be avoided since the same quality of camera may be employed at the same distance from the pills in both the reference images from which the known features are extracted and the image data currently being analyzed; 0006). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as taught by Iwami-Cerello, with the drug confirmation as suggested by Lang. The motivation would be to provide the correct medication to patients.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami-Cerello, and further in view of Ghazizadeh, (U.S. Patent No. 10,565,735 B2), hereinafter (“Ghazizadeh”).
Regarding claim 17, Iwami-Cerello suggest all the limitations and motivation of claim 1, as discussed above. Iwami also suggests a first control unit (control unit 21; Fig. 6) and a verification device having a second calibrated camera and a second control unit (Fig. 6 elements 11 and 12).
However, Iwami-Cerello do not explicitly disclose wherein a measuring device having a first calibrated camera.
Ghazizadeh suggests a measuring device having a first calibrated camera (A calibration pattern includes one or more known predetermined sub-patterns that have known or knowable characteristics.  Including such a calibration pattern in a captured digital image will indicate information about other pixels in the captured digital image; col. 3, lns. 39-43) and; a storage device (Two-dimensional bar code 41 can include the identifying indicia for the calibration pattern thus allowing smart mobile device 10 to identify the calibration pattern in a captured image and access from local or remote storage information about the calibration pattern; col. 4, lns. 51-55).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as taught by Iwami-Cerello, with the calibrated cameras as suggested by Ghazizadeh. The motivation would be to indicate information about other pixels in the captured digital image. Ghazizadeh at col. 3, lns. 39-43.
Regarding claim 18, Iwami-Cerello, further in view of Ghazizadeh, suggest all the limitations and motivation of claims 1 and 17, as discussed above. Therefore, the supporting rationale of the rejection to claims 1 and 17 applies equally as well to claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487